Title: To John Adams from Francis Daly, 10 March 1798
From: Daly, Francis
To: Adams, John



Hond. Sir
March 10th: 1798

Since the federal Administration are at last convinced of the bad policy of employing their Enemies in executive Offices, by the many instances lately seen of Men eating the public bread, and receiving the pay of the united states, at the same time Opposing its Government, and reviling its Measures. I am induced to offer my service in any vacant place in one of the public offices, as Clerk, that either now is, or that may soon occur in your Honors disposal. A consciousness of my Integrity and unshaken attachment to the present Administration encourage me to this application, Mens sibi conscia recti nil timet. I have only to add that you will always find me a grateful and an honest Man and conclude with the wish of Horace for Augustus, “serus in Cælum redeas, duique intersis populo Columbiæ: neue te nostris vitiis iniquum ocior aura tollat” and that you may always triumph over your political Enemies will be the sincere and constant wish / of Your Honrs. / Most Obedt. Hble Servt.

Francis DalyP:S: any communication, at the Office of Porcupine’s Gazette, will be forwarded, if inconvent, at present.